


110 HRES 992 IH: Honoring the sacrifice of all mothers in

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 992
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Israel (for
			 himself and Ms. Pryce of Ohio)
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the sacrifice of all mothers in
		  the Armed Forces who have deployed to theaters of combat on behalf of the
		  United States.
	
	
		Whereas women make up 14 percent of the United States
			 Armed Forces;
		Whereas 38 percent of women in uniform today have
			 children, including single mothers and mothers married to fellow service
			 members;
		Whereas half of women serving have been deployed in
			 support of the Global War on Terror, leaving behind approximately 230,000
			 children to other caregivers;
		Whereas mothers in uniform have a higher attrition rate
			 than men, and must bear the additional impact of extended or multiple
			 deployments to combat theaters and frequent family separation prior to
			 deployment; and
		Whereas mothers in the armed services have chosen to serve
			 their country, knowing the risk to themselves and the stresses on their
			 children: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the
			 sacrifice of all mothers in the Armed Forces who have deployed to theaters of
			 combat on behalf of the United States;
			(2)commends the
			 service of approximately 130,000 military mothers who have deployed to
			 Afghanistan, Iraq, and the Horn of Africa in support of the Global War on
			 Terror; and
			(3)recognizes that
			 America owes a tremendous debt for the service, patriotism, and fidelity of
			 military mothers given their unique sacrifices and challenges in the service of
			 our Nation.
			
